UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-145507 OMNIMMUNE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 26-3128407 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4600 Post Oak Place, Suite 352, Houston, Texas (Address of principal executive offices) (Zip Code) (713) 622-8400 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of November 19, 2010 there were 9,355,921 shares of the issuer’s common stock outstanding. Table of Contents OMNIMMUNE HOLDINGS, INC. and Subsidiaries Quarterly Report on Form 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 4 Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 4 Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 5 Consolidated Statements of Changes in Stockholders’ Deficiencyfrom Inception January 15, 1997 toSeptember 30, 2010 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and2009 25 Notes to Consolidated Financial Statements 27 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 45 Item 3. Quantitative and Qualitative Disclosures About Market Risk 50 Item 4. Controls and Procedures 50 PART II - OTHER INFORMATION Item 1. Legal Proceedings 51 Item 1A. Risk Factors 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 3. Defaults Upon Senior Securities 53 Item 4. Submission of Matters to a Vote of Security Holders 53 Item 5. Other Information 53 Item 6. Exhibits 54 Signature 55 Table of Contents EXPLANATORY NOTE Unless otherwise indicated or the context otherwise requires, all references below in this Current Report to “we,” “us,” “our” and the “Company” are to Omnimmune Holdings, Inc., a Delaware corporation.Omnimmune Holdings, Inc. was originally incorporated on February 22, 2007, in the State of Nevada under the name Roughneck Supplies, Inc., and upon a merger with and into Omnimmune Holdings, Inc. effective August 6, 2008, the Company changed its domicile to Delaware.Further, on August 7, 2008, Omnimmune Corp., a Texas corporation, merged with and into the Company’s wholly owned subsidiary and Delaware Corporation, Omnimmune Acquisition Corp., after which Omnimmune Acquisition Corp. changed its name to Omnimmune Corp. (the “Merger”).Prior to the Merger, the Company was a shell company and Omnimmune Corp. was considered the acquirer for accounting purposes in the transaction.As a result the historical financial statements included in this report are those of Omnimmune Corp., the Texas Corporation.Unless otherwise indicated, all financial and business information contained in this Current Report relates exclusively to the business and financial affairs of Omnimmune Holdings, Inc. and its subsidiaries. 3 Table of Contents PART I - FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS OMNIMMUNE HOLDINGS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Prepaid insurance Total current assets $ $ Liabilities and stockholders' deficiency Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable and accrued liabilities-related parties Lines of credit Accrued interest, net Accrued interest- related party Cash advance Notes payable, net Total current liabilities Long term portion of notes payable Long term portion of notes payable - due to related parties Total liabilities Commitments and contingencies - - Stockholders' deficiency Common stock, $0.0001 par value; 50,000,000 shares authorized; 9,355,921 and 8,914,921 shares issued and outstanding at September 30, 2010 and December 31, 2009 Additional paid-in capital Common stock subscribed Deficit accumulated during the development stage ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders’ deficiency $ $ See notes to consolidated financial statements. 4 Table of Contents OMNIMMUNE HOLDINGS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Cumulative from Inception For the Three For the Three For the Nine For the Nine (January 15, 1997) Months Ended Months Ended Months Ended Months Ended to September 30, September 30, September 30, September 30, September 30, Revenue $ - $ - $ - $ - $ - Operating expenses: General and administrative expenses Impairment of technology licenses and equity securities - Total operating expenses Operating loss ) Other (income) and expense: Interest expense, net Cancellation of shares previously issued for license agreement - ) (Gain) on termination of license agreement - ) ) (Gain) loss on restructuring of debt - - - ) Total other (income) expense Loss beforeincome taxes ) Provision for incometaxes - Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share – basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding – basic and diluted See notes to consolidated financial statements. 5 Table of Contents OMNIMMUNE HOLDINGS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIENCY (Unaudited) Preferred Stock Common Stock Shares Value Additional Paid-in Capital Shares Value Additional Paid-in Capital Common Stock Subscribed Accumulated Deficit During the Development Stage Total Stockholders Equity Balance at January 15, 1997 (date of inception) - $ - $ - - $ - $ - $ - $ - $ - Contribution of assets and liabilities by founder - - Beneficial conversion feature of note payable for the year ended December 31, 1997 - Loss for the year ended December 31, 1997 - ) ) Balance as of December 31, 1997 $ - $ ) $ ) Beneficial conversion feature of note payable for the year ended December 31, 1998 - Loss for the year ended December 31, 1998 - ) ) Balance as of December 31, 1998 $ - $ ) $ ) 6 Table of Contents OMNIMMUNE HOLDINGS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIENCY (Continued) Preferred Stock Common Stock Shares Value Additional Paid-in Capital Shares Value Additional Paid-in Capital Common Stock Subscribed Accumulated Deficit During the Development Stage Total Stockholders Equity Issuance of 55,553 shares of common stock for technology license at $1.10 per share - - - 5 - - Issuance of 5,614 shares of convertible preferred stock at $4.45 per share to investors 56 - Issuance of 5,614 shares of convertible preferred stock at $4.45 per share to investors 56 - Issuance of 5,614 shares of convertible preferred stock at $4.45 per share to investors 56 - Issuance of 5,614 shares of convertible preferred stock at $4.45 per share to investors 56 - Beneficial conversion feature of note payable for the year ended December 31, 1999 - 7 Table of Contents OMNIMMUNE HOLDINGS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIENCY (Continued) Preferred Stock Common Stock Shares Value Additional Paid-in Capital Shares Value Additional Paid-in Capital Common Stock Subscribed Accumulated Deficit During the Development Stage Total Stockholders Equity Loss for the year ended December 31, 1999 - ) ) Balance as of December 31, 1999 $ - $ ) $ ) Issuance of 5,614 shares of convertible preferred stock at $4.45 per share to investors 56 - Issuance of 11,229 shares of convertible preferred stock at $4.45 per share to investors - Issuance of 5,614 shares of convertible preferred stock at $4.45 per share to investors 56 - Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - Beneficial conversion feature of note payable for the year ended December 31, 2000 - 8 Table of Contents OMNIMMUNE HOLDINGS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTSOF CHANGES IN STOCKHOLDERS' DEFICIENCY (Continued) Preferred Stock Common Stock Shares Value Additional Paid-in Capital Shares Value Additional Paid-in Capital Common Stock Subscribed Accumulated Deficit During the Development Stage Total Stockholders Equity Loss for the year ended December 31, 2000 - ) ) Balance as of December 31, 2000 $ - $ ) $ ) Issuance of1,055,507 shares of common stock at $2.24 per share in exchange for 2,500,000 shares in InVitro technology - Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - 9 Table of Contents OMNIMMUNE HOLDINGS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTSOF CHANGES IN STOCKHOLDERS' DEFICIENCY (Continued) Preferred Stock Common Stock Shares Value Additional Paid-in Capital Shares Value Additional Paid-in Capital Common Stock Subscribed Accumulated Deficit During the Development Stage Total Stockholders Equity Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - 10 Table of Contents OMNIMMUNE HOLDINGS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIENCY (Continued) Preferred Stock Common Stock Shares Value Additional Paid-in Capital Shares Value Additional Paid-in Capital Common Stock Subscribed Accumulated Deficit During the Development Stage Total Stockholders Equity Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - Issuance of 2,807 shares of common stock at $2.24 per share to a consultant for services rendered - Issuance of 60,665 shares of common stock at $2.24 per share for a technology license - - - 7 - - Issuance of 5,614 shares of convertible preferred stock at $4.45 per share to investors 56 - Issuance of 5,614 shares of convertiblepreferred stock at $4.45 per share to investors 56 - Issuance of 7,018 shares of common stock at $2.24 per share to a consultant for services rendered - - - 2 - - 11 Table of Contents OMNIMMUNE HOLDINGS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIENCY (Continued) Preferred Stock Common Stock Shares Value Additional Paid-in Capital Shares Value Additional Paid-in Capital Common Stock Subscribed Accumulated Deficit During the Development Stage Total Stockholders Equity Value of 14,036 warrants issued to consultants - Beneficial conversion feature of note payable for the year ended December 31, 2001 - Loss for the year ended December 31, 2001 - ) ) Balance as of December 31, 2001 $ - $ ) $ ) Issuance of 1,123 shares of convertible preferred stock at $4.45 per share to investors 11 - Conversion of 11,229 shares convertible preferred stock into 44,915 shares of common stock at $2.24 per share ) ) ) 4 - - - Conversion of 5,614 shares convertible preferred stock into 11,229 shares of common stock at $2.22 per share ) ) ) 2 - - - 12 Table of Contents OMNIMMUNE HOLDINGS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIENCY (Continued) Preferred Stock Common Stock Shares Value Additional Paid-in Capital Shares Value Additional Paid-in Capital Common Stock Subscribed Accumulated Deficit During the Development Stage Total Stockholders Equity Conversion of 5,614 shares convertible preferred stock into 11,229 shares of common stock at $2.22 per share ) ) ) 2 - - - Conversion of 5,614 shares convertible preferred stock into 11,229 shares of common stock at $2.22 per share ) ) ) 1 - - - Conversion of 16,843 shares convertible preferred stock into 33,686 shares of common stock at $2.24 per share ) ) ) 3 - - - Conversion of 16,843 shares convertible preferred stock into 33,686 shares of common stock at $2.24 per share ) ) ) 3 - - - Conversion of 5,614 shares convertible preferred stock into 11,229 shares of common stock at $2.22 per share ) ) ) 1 - - - 13 Table of Contents OMNIMMUNE HOLDINGS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIENCY (Continued) Preferred Stock Common Stock Shares Value Additional Paid-in Capital Shares Value Additional Paid-in Capital Common Stock Subscribed Accumulated Deficit During the Development Stage Total Stockholders Equity Conversion of 1,123 shares convertible preferred stock into 2,246 shares of common stock at $2.24 per share ) ) ) - Beneficial conversion feature of note payable for the year ended December 31, 2002 - Loss for the year ended December 31, 2002 - ) ) Balance as of December 31, 2002 - $ - $ - $ $ $ - $ ) $ ) Beneficial conversion feature of note payable for the year ended December 31, 2003 - Loss for the year ended December 31, 2003 - ) ) Balance as of December 31, 2003 - $ - $ - $ $ $ - $ ) $ ) 14 Table of Contents OMNIMMUNE HOLDINGS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIENCY (Continued) Preferred Stock Common Stock Shares Value Additional Paid-in Capital Shares Value Additional Paid-in Capital Common Stock Subscribed Accumulated Deficit During the Development Stage Total Stockholders Equity Issuance of 1,404 shares of common stock at $2.24 to a consultant for services rendered - Issuance of 1,404 shares of common stock at $2.24 to a consultant for services rendered - Value of 26,107 warrants issued to consultants - Beneficial conversion feature of note payable for the year ended December 31, 2004 - Loss for the year ended December 31, 2004 - ) ) Balance as of December 31, 2004 - $ - $ - $ $ $ - $ ) $ ) Issuance of 134,746 shares of common stock at $2.24 for a technology license - - - 13 - - Issuance of 6,661 shares at $3.74 per share for cash - - - 1 - - 15 Table of Contents OMNIMMUNE HOLDINGS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIENCY (Continued) Preferred Stock Common Stock Shares Value Additional Paid-in Capital Shares Value Additional Paid-in Capital Common Stock Subscribed Accumulated Deficit During the Development Stage Total Stockholders Equity Beneficial conversion feature of note payable for the year ended December 31, 2005 - Loss for the year ended December 31, 2005 - ) ) Balance as of December 31, 2005 - $ - $ - $ $ $ - $ ) $ ) Issuance of 4,913 shares of common stock pursuant to an antidilution agreement - Issuance of 1,235 shares of common stock pursuant to an antidilution agreement - Issuance of 1,235 shares of common stock pursuant to an antidilution agreement - Issuance of 1,235 shares of common stock pursuant to an antidilution agreement - 16 Table of Contents OMNIMMUNE HOLDINGS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIENCY (Continued) Preferred Stock Common Stock Shares Value Additional Paid-in Capital Shares Value Additional Paid-in Capital Common Stock Subscribed Accumulated Deficit During the Development Stage Total Stockholders Equity Issuance of 3,706 shares of common stock pursuant to an antidilution agreement - Issuance of 3,706 shares of common stock pursuant to an antidilution agreement - Issuance of 1,235 shares of common stock pursuant to an antidilution agreement - Issuance of 225 pursuant to an antidilution agreement - Beneficial conversion feature of note payable for the year ended - Loss for the year ended December 31, 2006 - ) ) Balance at December 31, 2006 - $
